DETAILED ACTION
This final Office action is responsive to amendments filed June 13th, 2022. Claims 1, 13, and 26 have been amended. Claims 7, 16, and 18 have been cancelled. Claims 1-6, 8-15, 17, and 19-26 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments

Applicant’s amendments have been fully considered, but do not overcome the previously pending 35 USC 112(b) rejections.
Applicant’s amendments have been fully considered, but do not overcome the previously pending 35 USC 103 rejections. 
The 35 USC 101 rejection is maintained based on the Applicant’s claim amendments because the claims do not integrate the judicial exception into a practical application by determining business transaction forecasts that provide an enhanced selection of the best forecast models for a better forecast from a set of forecast models (with reference to the PEG 2019). These features are not applying the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (See PEG 2019 and MPEP 2106.05). Therefore, making the claims ineligible under 35 USC 101.
With regard to the limitations of claims 1-6, 8-15, 17, and 19-26, Applicant argues that the claims are allowable over 35 USC 103 because the claim amendments overcome the current art rejection. The Examiner respectfully disagrees. Please see the updated rejection below since amendments by Applicant require additional reference to the Examiner’s art rejection.

Response to Arguments
Applicant's arguments regarding claim rejections under 35 USC 101 filed 6/13/22 have been fully considered but they are not persuasive. 
On pages 10-18 of the provided remarks, Applicant argues that the amended claims are directed to patent eligible subject matter. Beginning on page 12 of the provided remarks, Applicant argues that that the claims are not directed to an abstract idea. Specifically, Applicant argues that similar to Enfish, LLC v. Microsoft Corp, “Amended independent claim 1 provides implementation(s) of a solution for problems related to ineffective forecasting methods of forecasting demand and supply and providing insights into the demand and supply of the business entity.” Examiner respectfully disagrees and asserts that per MPEP 2106.06(b), “claims directed to clear improvements to computer-related technology do not need the full eligibility analysis. Enfish, 822 F.3d at 1339, 118 USPQ2d at 1691-92 (claims to a self-referential table for a computer database held eligible at step 1 of the Alice/Mayo test as not directed to an abstract idea).” Examiner asserts that the present claims are not analogous to the “self-referential table for a computer database” claimed in Enfish. The present claims are directed to determining business transaction forecast which is a Method of Organizing Human Activity specifically commercial interactions and business relations. Therefore, the claims are directed to an abstract idea. 
On page 13, Applicant argues that “the objective technical problem solved by the amended independent claim 1 is to process, classify and evaluate varied input streams of machine and human data related to the demand, supply and pricing information into a denormalized structure and a dynamic metadata, determine the demand and supply adjustments based the dynamic metadata by comparing various forecast model to provide recommendations with highest accuracy forecast that leverage the optimum set of supply and pricing combinations to enables a business entity to automatic changes in demand, supply and pricing related business inputs to maximize revenue, profit and maintain desired service level by providing recommendations according to the business context or business goal for desired outcome e.g., provide recommendations for launch of promotions based on the supply availability or suggest automatic launch of a promotion with certain discount so that the inventory gets cleared out, while respecting the business goals.” Examiner respectfully disagrees and asserts that the objective problem stated regarding “ineffective forecasting methods of forecasting demand and supply” is not a technical problem. Therefore, the amended claims do not present a technical solution to a technical problem. Additionally, the “providing recommendations according to the business context or business goal for desired outcome” does not present a technical solution to a technical problem because as stated in MPEP 2106.05, receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019). Therefore, the amended claims do not present a technical solution to a technical problem.
Continuing on page 14 of the provided remarks, Applicant argues that “the amended claims recite numerous additional elements that integrate the alleged abstract idea into a practical application, thereby effectively managing rapid deviations in the forecast trends over short time periods from a multitude of sources and effectively handling a large volume of transactions, and providing relevant and timely business guidance for running and operational process.” Examiner respectfully disagrees and asserts that above statement is directed to the abstract idea of organizing human activity specifically business relations by providing relevant and timely business guidance for running an operational process. Examiner additionally asserts that the management of data and provision of business guidance stated above is noted in MPEP 2106.05(a) as an example the courts have indicated may not be sufficient to show an improvement in computer-functionality i.e. “recording, transmitting, and archiving digital images by use of conventional or generic technology in a nascent but well-known environment”. Therefore, the amended claims do not present additional elements that integrate the alleged abstract idea into a practical application. 
Applicant further argues on page 14 that “the claimed invention describes methods and systems for determining business transaction forecasts that provide an enhanced selection of the best forecast models for a better forecast from a set of forecast models.” Examiner respectfully disagrees and asserts that the determination of business transaction forecasts system and method conducted by the claimed invention are recited at a high level of generality such that they represent no more than mere instructions to apply the judicial exception on a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019). 
Continuing on page 14, Applicant argues that “the computing devices are enabled to process large amounts of data inputs, increase the accuracy of forecasts using autopilot input commands, and calculate demand and supply.” Examiner respectfully disagrees and asserts that as stated above, the processing of data inputs is noted in MPEP 2106.05(a) as an example the courts have indicated may not be sufficient to show an improvement in computer-functionality i.e. “recording, transmitting, and archiving digital images by use of conventional or generic technology in a nascent but well-known environment”. Examiner further asserts that the use of autopilot input commands is no more than receiving user input which is presented in the 2019 PEG and MPEP 2106.05 as analogous to “receiving and transmitting data over a network” which is an example of well-understood, routine, and conventional activity. Finally, the calculation of supply and demand is directed to the judicial exception organizing human activity specifically commercial interactions in the form of business relations. Therefore, the amended claims do not present additional elements that integrate the alleged abstract idea into a practical application.
Regarding Step 2B analysis, Applicant argues on pages 16-17, “each of the pending claims herein recites a combination of operations and configurations that involves far more than the performance of well-understood, routine, and conventional activities known to the industry.” Examiner respectfully disagrees and asserts that the configurations within the pending claims regarding receiving a plurality of input data streams is analogous to “receiving and/or transmitting data over a network” which is listed within MPEP 2106.05 as previously known to the industry (well-understood, routine, and conventional). Applicant argues on page 17 of the provided remarks that “the pending claims go beyond well-understood, routine, and conventional activities.” Examiner respectfully disagrees and argues that apart from what was previously noted well-understood, routine, and conventional activity, the present claims do not recite significantly more than the judicial exception. Thus, even when viewed as an order combination, nothing in the claims adds significantly more (i.e. an inventive concept) to the abstract idea. The claim rejection under 35 U.S.C. 101 has been maintained. Applicant’s arguments are not persuasive.
Applicant's arguments regarding claim rejections under 35 USC 103 filed 6/13/22 have been fully considered but they are not persuasive. 
On pages 19-20 of the provided remarks, Applicant argues that the cited prior art does not disclose the amended claim limitations. Specifically, on page 19 of the provided remarks, Applicant argues, “Singh fails to explicitly teach or suggest processing the changes to bill of material (BOM) and maximum retail price (MRP) based on the net demand and the adjusted supply, generating a net component demand and calculating the excess or shortage of components to determine corresponding one or more recommendations.” Applicant continues on to argue that “Psota, Bendel, Behringer and Cheng are neither contended to teach nor do they teach the above-mentioned features of amended independent claim 1.” Examiner respectfully disagrees and asserts that cited prior art Cheng discloses the amended claim limitations as indicated by the updated rejection disclosed below. Thus, the claim rejection under 35 U.S.C. 103 has been maintained. Applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-15, 17, and 19-26 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The first paragraph of 35 U.S.C. 112 requires that the “specification shall contain a written description of the invention.”  This requirement is separate and distinct from the enablement requirement. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1560, 19 USPQ2d 1111, 1114 (Fed. Cir. 1991). See also Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920-23, 69 USPQ2d 1886, 1890-93 (Fed. Cir. 2004) (discussing history and purpose of the written description requirement).
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002).
Claims 1, 13, and 26 each recite the phrase “wherein the forecast accuracy is improved using vision machine learning to determine at least one signal that impacts demand or supply, speech recognition, and sentiment analysis to determine any bias in the forecast input and video analytics to determine demand, supply, and pricing adjustments”.  Applicant’s specification discloses “….“Forecast accuracy auto pilot uses video analytics for signal to determine demand, supply and pricing adjustments.”” (See Applicant’s Specification para. 0030). However, the Examiner is unable to find any generic or specific description, algorithm, or steps in the instant specification that show that Applicant was in possession of a technique that shows how the system acquires video analytic data or develops a signal from video data to determine demand, supply, and pricing adjustments.
Claims 1, 13, and 26 each recite the phrase “displaying a business transaction forecast output with one or more recommendations including automated event triggers.”  Applicant’s specification discloses “….In addition, at least some advantages of the present disclosure include ability to input massive amount of data, ability to process massive amount of data, ability to have self-learning algorithms that maintain high forecast accuracy, ability of forecast accuracy auto-pilot to continuously get feeds from human and machine data and improve forecast accuracy, ability to provide auto-pilot capability for a business process via actionable triggers that are business real-time, ability to reduce human labor involved in managing forecast accuracy, ability to provide a visual aid on the overall impact to the demand and supply with the adjusted forecast and there by the value chain impact visibility, and ability to tie the forecast accuracy to desired result indicators for the business processes.” (See Applicant’s Specification para. 0084). However, the Examiner is unable to find any generic or specific description, algorithm, or steps in the instant specification that show that Applicant was in possession of a technique that shows how the system utilizes the “actionable trigger”.
An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated.  See Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) en banc.  The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement."  Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).
Thus, there is no evidence of a complete specific application or embodiment to satisfy the requirement that the description is set forth “in such full, clear, concise, and exact terms” to show possession of the claimed invention. Fields v. Conover, 443 F.2d 1386, 1392, 170 USPQ 276, 280 (CCPA 1971).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-15, 17, and 19-26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claims 1, 13, and 26 recites the limitation:
"the forecast input and video analytics" in the line beginning "determining a forecast model";
“the changes to bill of material and maximum retail price (MRP)” in the line beginning “processing the changes”;
“the excess or shortage of components” in the line beginning “generating a net”
“the inventory and the context” in the line beginning “displaying a business transactions forecast output”. 
There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-15, 17, and 19-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. 

Regarding Claim 1-6, 8-15, 17, and 19-25
Step 1: independent claims 1 (method) and 13 (system), and dependent claims 2-6, 8-12, 14-15, 17, and 19-25, respectively, fall within at least one of the four statutory categories of 35 U.S.C. 101: (i) process; (ii) machine; (iii) manufacture; or (iv) composition of matter. Claim 1 is directed to a method (i.e. process) and claim 13 is directed to a system (i.e. machine). 
Step 2A Prong 1: Independent claims 1 and 13 are directed toward determining a business transaction forecast, the method comprising: receiving a plurality of input data from human data and machine data, the plurality of input data comprising demand information, supply information, and pricing information associated with a business entity for which the business transaction forecast is to be determined, wherein the plurality of input data comprises one or more streams of unstructured input data and one or more streams of structured data, and wherein the unstructured data comprises human speech and human expression, and the structured data comprises machine data; processing at least a portion of the plurality of input data into a common format in form of a denormalized cell structure and a metadata; classifying the plurality of input data into a plurality of clusters based on applying at least one affinity parameter among the plurality of input data; determining one or more business transaction patterns in the plurality of input data, wherein the one or more business transaction patterns comprise demand pattern, supply pattern and pricing pattern and wherein the one or more business transaction patterns are determined in the plurality of input data by performing pattern searching using at least one of: machine learning, voice recognition, image analysis for sentiment prediction and dynamic translation of the plurality of input data; determining a forecast model from among a plurality of forecast models at least based on the one or more business transaction patterns and the pricing information, and wherein determining the forecast model comprises receiving an auto pilot command input from an auto pilot input center and iteratively applying the plurality of forecast models on the one or more business transaction patterns based at least on historical information associated with the one or more PLUTO-P0012business transaction patterns and the auto pilot command input to select a best fit forecast model to determine accurate demand model by comparing the plurality of forecast models, wherein the auto pilot command input is a set of directives for forecast accuracy, and wherein the forecast accuracy is improved using vision machine learning to determine at least one signal that impacts demand or supply, speech recognition, and sentiment analysis to determine any bias in the forecast input and video analytics to determine demand, supply and pricing adjustments; calculating adjusted supply and net demand; creating, for the business entity, a master schedule comprising information on the calculated adjusted supply and net demand; processing the changes to bill of material (BOM) and maximum retail price (MRP) based on the net demand and the adjusted supply; generating a net component demand and calculating the excess or shortage of components to determine corresponding one or more recommendations; and displaying a business transaction forecast output with one or more recommendations including automated event triggers, wherein the one or more recommendations are generated based on the determined forecast model the inventory and the context of a business outcome to a processing device of the business entity (Organizing Human Activity), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are producing business transaction forecasts, which is directed towards the abstract idea of Organizing Human Activity specifically commercial interactions in the form of business relations. 
Step 2A Prong 2: In this application, even if not directed toward the abstract idea, the above “receiving a plurality of input data from human data and machine data, the plurality of input data, receiving an auto pilot command input from an auto pilot input center, and displaying a business transaction forecast output with one or more recommendations” steps/functions of the independent claims would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception. Also, the claimed “auto pilot input center”; “a processing device of the business entity’; “A system for determining business transaction forecast, the system comprising: a processor”; “a memory” would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
In addition, dependent claims 2-6, 8-12, 14-15, 17, and 19-25 further narrow the abstract idea and are directed to further defining the input data streams and business transaction forecast output, the storing of the input data streams, the determination of business transaction patterns, and the determination of forecast models. These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claims which are directed to a method of organizing human activity which include commercial and legal interactions such as business relations. Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas. 
The claimed “auto pilot input center”; “a processing device of the business entity’; “A system for determining business transaction forecast, the system comprising: a processor”; “a memory” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019). 
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, method claims 1-6, 8-12; and System claims 13-15, 17, and 19-25 recite “auto pilot input center”; “a processing device of the business entity’; “A system for determining business transaction forecast, the system comprising: a processor”; “a memory”; however, these elements merely facilitate the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is supported by Applicant's specification in Paragraphs 0074 and 0075 and Figure 12. The Applicant's claimed additional elements are mere instructions to implement the abstract idea on a general purpose computer and generally link of the use of an abstract idea to a particular technological environment. Also, the above “receiving a plurality of input data from human data and machine data, the plurality of input data, receiving an auto pilot command input from an auto pilot input center, and displaying a business transaction forecast output with one or more recommendations” steps/functions of the independent claims would not account for significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art. When viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 
In addition, claims 2-6, 8-12, 14-15, 17, and 19-25 further narrow the abstract idea identified in the independent claims and present no additional elements that provide significantly more. The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. The additional limitations of the independent and dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea. The examiner has considered the dependent claims in a full analysis including the additional limitations individually and in combination as analyzed in the independent claim(s). Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim 26
Step 1: Independent claims 26 (system), respectively, fall within at least one of the four statutory categories of 35 U.S.C. 101: (i) process; (ii) machine; (iii) manufacture; or (iv) composition of matter. Claim 26 is directed to a system (i.e. machine).
Step 2A Prong 1: Independent claim 26 are directed toward a system for determining business transaction forecast, the system comprising: a processor configured to: receive a plurality of input data from human data and machine data, the plurality of input data comprising demand information supply information and pricing information associated with a business entity for which the business transaction forecast is to be determined, wherein the plurality of input data comprises one or more streams of unstructured input data and one or more streams of structured data, and wherein the unstructured data comprises human speech and human expression and the structured data comprises machine data; process at least a portion of the plurality of input data into a common format in form of denormalized cell structure and a metadata; classify the plurality of input data into a plurality of clusters based on applying at least one affinity parameter among the plurality of input data streams; determine one or more business transaction patterns in the plurality of input data, wherein the one or more business transaction patterns comprise demand pattern, supply pattern and pricing pattern, and wherein to determine the one or more business transaction patterns the processor is configured to perform pattern searching using at least one of: voice recognition, image analysis for sentiment prediction, and dynamic translation of the plurality of input data; determine a forecast model from among a plurality of forecast models at least based on the one or more business transaction patterns and the pricing information, wherein determination of the forecast model comprises receiving an auto pilot command input from an auto pilot input center and iteratively applying the plurality of forecast models on the one or more business transaction patterns based at least on historical information associated with the one or more business transaction patterns to select a best fit forecast model to determine accurate demand model by comparing the plurality of forecast models, wherein the auto pilot command input is a set of directives for forecast accuracy, PLUTO-P0018and wherein the forecast accuracy is improved using vision machine learning to determine at least one signal that impacts demand or supply, speech recognition and sentiment analysis by determining any bias in the forecast input; calculate adjusted supply and net demand; create, for the business entity, a master schedule comprising information on the calculated adjusted supply and net demand; process the changes to bill of material (BOM) and maximum retail price (MRP) based on the net demand and the adjusted supply; generate a net component demand and calculate the excess or shortage of components to determine corresponding one or more recommendations; and display a business transaction forecast output with one or more recommendations with one more recommendations including automated event triggers, wherein the one or more recommendations are generated based on the determined forecast model the inventory and the context of a business outcome to a processing device of the business entity (Organizing Human Activity), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are producing business transaction forecasts, which is directed towards the abstract idea of Organizing Human Activity specifically commercial interactions in the form of business relations.
 Step 2A Prong 2: In this application, even if not directed toward the abstract idea, the above “receiving a plurality of input data from human data and machine data, the plurality of input data, receiving an auto pilot command input from an auto pilot input center, and display a business transaction forecast output with one or more recommendations” step/function of the independent claims would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception. Also, the claimed “A system for determining business transaction forecast, the system comprising: a processor” would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05).
The claimed “A system for determining business transaction forecast, the system comprising: a processor” is recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019). 
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, the System claim 26 recites “A system for determining business transaction forecast, the system comprising: a processor’; however, these elements merely facilitate the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is supported by Applicant’s specification in Paragraphs 0055 and Figure 2. The Applicant's claimed additional elements are mere instructions to implement the abstract idea on a general purpose computer and generally link of the use of an abstract idea to a particular technological environment. Also, the above “receiving a plurality of input data from human data and machine data, the plurality of input data, receiving an auto pilot command input from an auto pilot input center, and display a business transaction forecast output with one or more recommendations” step/function of the independent claims would not account for significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art. When viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 
The additional limitations of the independent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea. The examiner has considered the dependent claims in a full analysis including the additional limitations individually and in combination as analyzed in the independent claim(s). Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-9, 12-15, 17, 19-21, and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh (U.S 2002/0169657 A1) in view of Psota (U.S 2015/0073929 A1) in view of Bendel (U.S 9,020,910 B2) in view of Behringer (U.S 2017/0344854 A1) in view of Cheng (U.S 6,138,103 B2).
Claims 1, 13, and 26
Regarding Claim 1, Singh discloses the following:
A computer-implemented method for determining a business transaction forecast, the method comprising [see at least Paragraph 0014 for reference to the present invention providing a method for accurately forecasting future demand for many products and product types in many markets]
receiving a plurality of input data from human data and machine data, the plurality of input data comprising demand information [see at least Paragraph 0052 for reference to the database server retrieving history streams; Paragraph 0052 for reference to the retrieval of history streams that contain demand data relevant to the demand forecast unit from the history database]  
determining one or more business transaction patterns in the plurality of input data, wherein the one or more business transaction patterns comprise demand pattern [see at least Paragraph 0053 for reference to the Table 1 which illustrates the demand patterns accounted for within a product life cycle when generating forecasts]
determining a forecast model from among a plurality of forecast models at least based on the one or more business transaction patterns [see at least Paragraph 0053 for reference to the system choosing the appropriate statistical algorithm to associate with a history stream based on the characteristics of Table 1 and its demand patterns]
determining the forecast model comprises receiving an auto pilot command input from an auto pilot input center and iteratively applying the plurality of forecast models on the one or more business transaction patterns based at least on historical information associated with the one or more PLUTO-P0012business transaction patterns and the auto pilot command input to select a best fit forecast model to determine accurate demand model by comparing the plurality of forecast models [see at least Paragraph 0052 for reference to the forecast generation server receiving causal factor inputs from a user (such as through an input device like a personal computer) to produce demand forecast; Examiner notes ‘causal factors’ as ‘auto pilot command input’; Paragraph 0053 for reference to the system choosing the appropriate statistical algorithm to associate with a history stream based on the characteristics of Table 1 and its demand patterns; Paragraph 0055 for reference to quantification of the effect of causal factors into the forecasting algorithm more accurately predicts the future demand for a product and the present invention provides alternative forecasting models created using these various forecasting algorithms to advantageously allow users to use their business judgement and experience to take into account level, trend, seasonal effects, and causal factors identified from past demand data to achieve the most accurate forecast; Paragraph 0083 for reference to the automatic tuner which is an iterative algorithm that when activated by the user identifies forecast model error helps to improve the quality of future demand forecasts]
the auto pilot command input is a set of directives for forecast accuracy [see at least Paragraph 0055 for reference to the quantification of the effect of causal factors into forecasting algorithms to more accurately predict the future demand of a product] 
display a business transaction forecast output with one or more recommendations with one more recommendations including automated event triggers, wherein the one or more recommendations are generated based on the determined forecast model the inventory and the context of a business outcome to a processing device of the business entity [see at least Paragraph 0052 for reference to the forecast generation server using the demand forecast unit data and casual factor inputs to produce a demand forecast which is sent to the database server where it is stored in a forecast database; Paragraph 0083 for reference to the automatic tuner which is an iterative algorithm that when activated by the user identifies forecast model error helps to improve the quality of future demand forecasts; Examiner notes the ‘automatic tuner’ capability as analogous to the ‘automatic trigger’ of the claimed invention]
While Singh discloses the limitations above, it does not disclose receiving a plurality of input data from human data and machine data, the plurality of input data comprising supply information and pricing information associated with a business entity for which the business transaction forecast is to be determined, wherein the plurality of input data comprises one or more streams of unstructured input data and one or more streams of structured data, and wherein the unstructured data comprises human speech and human expression, and the structured data comprises machine data; processing at least a portion of the plurality of input data into a common format in form of a denormalized cell structure and a metadata; classifying the plurality of input data into a plurality of clusters based on applying at least one affinity parameter among the plurality of input data; determining one or more business transaction patterns in the plurality of input data, wherein the one or more business transaction patterns comprise supply pattern and pricing pattern and wherein the one or more business transaction patterns are determined in the plurality of input data by performing pattern searching using at least one of: machine learning, voice recognition, image analysis for sentiment prediction and dynamic translation of the plurality of input data; determining a forecast model from among a plurality of forecast models at least based on the one or more business transaction patterns and the pricing information, the forecast accuracy is improved using vision machine learning to determine at least one signal that impacts demand or supply, speech recognition, and sentiment analysis to determine any bias in the forecast input and video analytics to determine demand, supply and pricing adjustments; calculating adjusted supply and net demand; creating, for the business entity, a master schedule comprising information on the calculated adjusted supply and net demand; process the changes to bill of material (BOM) and maximum retail price (MRP) based on the net demand and the adjusted supply; generate a net component demand and calculate the excess or shortage of components to determine corresponding one or more recommendations. 
However, Psota discloses the limitations below:
receiving a plurality of input data from human data and machine data, the plurality of input data comprising supply information and pricing information associated with a business entity for which the business transaction forecast is to be determined, wherein the plurality of input data comprises one or more streams of unstructured input data and one or more streams of structured data, and the structured data comprises machine data [see at least Paragraph 0221 for reference to the system using data scraping technology including implementation of one or more data scraping algorithms for data retrieval from the web to mine for structured and unstructured data; Paragraph 0228 for reference to structured information from websites including phone, email, fax, snail mail, English language descriptions, industry, export markets, product images, product description information, and the like; Figure 10A and related text regarding the use of structured data from a website corresponding to a buyer and/or supplier to update an existing record of a buyer and/or supplier]
classifying the plurality of input data into a plurality of clusters based on applying at least one affinity parameter among the plurality of input data [see at least Paragraph 0164 for reference to the method and system of filtering, classification, and clustering of transactions being applied to identify transactions that are mergeable under an entity type; Paragraph 0188 for reference to the system ensuring that each transaction is associated with the entity as its intended function (buyer, shipper, and supplier) using various analysis and assessment techniques including clustering; Examiner notes ‘entity type’ as ‘affinity parameter’]
determining one or more business transaction patterns in the plurality of input data, wherein the one or more business transaction patterns comprise supply pattern and pricing pattern and wherein the one or more business transaction patterns are determined in the plurality of input data by performing pattern searching using at least one of: machine learning, voice recognition, image analysis for sentiment prediction and dynamic translation of the plurality of input data [see at least Paragraph 0153 for reference to the use of machine learning techniques to determine buyer’s preferences and trends; Paragraph 0173 for reference to the system using a suggestive merger tool which uses a machine learning approach to perform pattern matching or otherwise suggest merger of records]
determining a forecast model from among a plurality of forecast models at least based on the one or more business transaction patterns and the pricing information [see at least Paragraph 0169 for reference to the system predicting an action of an entity based on analysis of customs data for transactions by the buyer in which the prediction is related to at least one of: price, a change in price, a change in supplier, and a quantity ordered by the buyer; Paragraph 0220 for reference to the data being reorganized, reclassified, manipulated, further stored, modified, and/or changed according to a selected data model; Paragraph 0372 for reference to the system performing trend analysis about the movement of products and commodities which may aid in forecasting price movements and demand of these products and services]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the forecasting method of Singh to include the input data received, classification through clustering, and determination of patterns of Psota. Doing so would assist in determining the relationships between groups of buyers and suppliers, which may lead to additional value-added services such as improving production allocation for buyers, as stated by Psota (Paragraph 0153).

While the combination of Singh and Psota disclose the limitations above, they do not disclose processing at least a portion of the plurality of input data into a common format in form of a denormalized cell structure and a metadata; the forecast accuracy is improved using vision machine learning to determine at least one signal that impacts demand or supply, speech recognition, and sentiment analysis to determine any bias in the forecast input and video analytics to determine demand, supply and pricing adjustments; calculating adjusted supply and net demand; creating, for the business entity, a master schedule comprising information on the calculated adjusted supply and net demand; process the changes to bill of material (BOM) and maximum retail price (MRP) based on the net demand and the adjusted supply; and generate a net component demand and calculate the excess or shortage of components to determine corresponding one or more recommendations. 
However, Bendel discloses the following:
processing at least a portion of the plurality of input data into a common format in form of a denormalized cell structure and a metadata [see at least Col 7 lines 38-45 for reference to the system generating an accelerated query table by a join operation from two (normalized and/or denormalized) tables of the database and then stores the tables within a main memory; Figures 3e and 4b and related text regarding the denormalized tables for storage]
Before the effective filing date, it would have been obvious to one of skill in the art to modify the forecasting system of Singh to include the denormalized storage method of Bendel. Doing so would provide the largest volume of data (rows and columns) and have the largest impact on memory utilization and query processing time, as stated by Bendel (Col 7 lines 23-25).

While the combination of Singh, Psota, and Bendel disclose the limitations above, they do not disclose the forecast accuracy is improved using vision machine learning to determine at least one signal that impacts demand or supply, speech recognition, and sentiment analysis to determine any bias in the forecast input and video analytics to determine demand, supply and pricing adjustments; calculating adjusted supply and net demand; creating, for the business entity, a master schedule comprising information on the calculated adjusted supply and net demand; process the changes to bill of material (BOM) and maximum retail price (MRP) based on the net demand and the adjusted supply; and generate a net component demand and calculate the excess or shortage of components to determine corresponding one or more recommendations.
However, Behringer discloses the following:
receiving a plurality of input data from human data, wherein the plurality of input data comprises one or more streams of unstructured input data, and wherein the unstructured data comprises human speech and human expression [see at least Paragraph 0059 for reference to the system receiving video data that is generated from one or more cameras that contain color imaging or IR sensors to determine the relative size of objects or actions taking place within the field of the sensor; Paragraph 0060 for reference to the system receiving audio data captured by one or more audio sensors and analyzing it voice print identification, for speech recognition, to identify objects within the environment] 
the forecast accuracy is improved using vision machine learning to determine at least one signal that impacts demand or supply, speech recognition, and sentiment analysis to determine any bias in the forecast input and video analytics to determine demand, supply and pricing adjustments [see at least Paragraph 0016 for reference to the techniques and systems being used to provide a machine intelligent system that can use machine vision and machine learning to become textually aware of an environment; Paragraph 0032 for reference to a speech recognition engine within the audio module taking the audio signals and converting it into a series of numerical values that characterize the vocal sounds in the audio data; Paragraph 0033 for reference to the audio module comparing the received audio data with the lexicon with lists a large number of words in the language and provides information to increase the accuracy of the system; Paragraph 0062 for reference to the system analyzing multiple frames of video data to determine actions depicted within the video; Figure 4 and related text regarding item 404 ‘Receive video data’ and item 414 ‘Identify actions within video data’]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the forecast model determination method of Singh to include the forecasting methods of Behringer. Doing so would allow the system to provide information to the user considerately, based on the information the system gathers about the environment and user, as stated by Behringer (Paragraph 0007).

While the combination of Singh, Psota, Bendel, and Behringer disclose the limitations above, they do not disclose calculating adjusted supply and net demand; creating, for the business entity, a master schedule comprising information on the calculated adjusted supply and net demand; process the changes to bill of material (BOM) and maximum retail price (MRP) based on the net demand and the adjusted supply; and generate a net component demand and calculate the excess or shortage of components to determine corresponding one or more recommendations. 
However, Cheng discloses the following:
calculating adjusted supply and net demand [see at least Col 2 lines 52-55 for reference to the system employing a scenario-based analysis including performing multiple optimization runs against different demand scenarios; Col 2 lines 59-60 for reference to the combination of implosion technology with the scenario based analysis for generating any one individual demand scenario, a deterministic solution which is optimal for the particular demand scenario; Col 7 lines 39-50 for reference to the optimization problem being formulated to obtain a production plan under a certain criterion in which P is the decision variable (the production plan), D is the demand which is a random variable, and W represents all other parameters that affect the objective function (e.g., costs, supply constraints. etc.)] 
creating, for the business entity, a master schedule comprising information on the calculated adjusted supply and net demand [see at least Col 5 lines 1-4 for reference to the scenario solution consisting of both a production schedule for all products and a procurement schedule for all components in each period of the entire planning horizon] 
process the changes to bill of material (BOM) and maximum retail price (MRP) based on the net demand and the adjusted supply [see at least Col 2 lines 5-9 for reference to the implosion-based system performing resource allocation under constraints by using demands, available resources, and the Bill of Manufacture (includes BOM as well as Bill of Capacities) to determine a feasible product mix which meets the user goals; Col 9 lines 42-46 for reference to the optimization performing resource allocation under constraints by using demands, available resources, and the Bill of Manufacture (includes BOM as well as Bill of Capacities) to determine a feasible product mix which meets the user criterion]
generate a net component demand and calculate the excess or shortage of components to determine corresponding one or more recommendations [see at least Col 3 lines 49-52 for reference to the materialistic planning problem containing elements such as the production volume of end products, unsatisfied demand of end product, and production/procurement volume of components; Examiner notes ‘unsatisfied demand’ as analogous to ‘excess of shortage of components’]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the forecast model determination method of Singh to include the calculation of the adjusted supply and net demand and creation of a master schedule of Cheng. Doing so would allow one to gain the insights needed to plan effectively for an uncertain future, as stated by Cheng (Col 2 lines 24-25).  

With respect to the system claims 13 and 26 recite substantially similar limitations to those of claim 1 rejected above. Additionally, Singh address the system [Paragraph 0014 and Figure 8], processor [Paragraph 0101], and a memory [Paragraph 0101]. These claims are rejected for substantially the same reasons given above. 
Claims 2 and 14
While the combination of Singh, Psota, Bendel, Behringer, and Cheng disclose the limitations above, Singh does not disclose the plurality of input data streams further comprises pricing information associated with the business entity.
Regarding Claim 2, Psota discloses the following:
the plurality of input data streams further comprises pricing information associated with the business entity [see at least Paragraph 0169 for reference to the system predicting an action of an entity based on analysis of customs data for transactions by the buyer in which the prediction is related to at least one of: price, a change in price, a change in supplier, and a quantity ordered by the buyer] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the forecasting method of Singh to include the pricing information of Psota. Doing so would allow a client to make financial investment decisions based on data that is aggregated from a wide variety of different sources, as stated by Psota (Paragraph 0354). 

With respect to system claim 14 recite substantially similar limitations to those of the method claim 2 rejected above. 
Claims 3 and 15
While the combination of Singh, Psota, Bendel, Behringer, and Cheng disclose the limitations above, regarding Claim 3, Singh discloses the following:
the business transaction forecast output is one or more of a demand forecast output, a supply forecast output and a pricing forecast output associated with the business entity [see at least Paragraph 0050 for reference to the present invention providing organizations with the ability to calculate a variety of forecasts according to alternative models and then select the results of a particular forecast model that they feel is most accurate and submit for subsequent supply planning]
While Singh discloses the limitations above, it does not disclose the business transaction forecast output is one or more of a pricing forecast output associated with the business entity.
However, Psota discloses the following:
the business transaction forecast output is one or more of a pricing forecast output associated with the business entity [see at least Paragraph 0169 for reference to the system predicting an action of an entity based on analysis of customs data for transactions by the buyer in which the prediction is related to at least one of: price, a change in price, a change in supplier, and a quantity ordered by the buyer; Paragraph 0372 for reference to the system performing trend analysis about the movement of products and commodities which may aid in forecasting price movements and demand of these products and services]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the forecasting method of Singh to include the pricing forecast output of Psota. Doing so would allow a client to make financial investment decisions based on data that is aggregated from a wide variety of different sources, as stated by Psota (Paragraph 0354).

With respect to system claim 15 recite substantially similar limitations to those of the method claim 3 rejected above.
Claim 4
While the combination of Singh, Psota, Bendel, Behringer, and Cheng disclose the limitations above, Singh does not disclose the plurality of input data streams comprises one or more streams of unstructured input data and one or more streams of structured data. 
Regarding Claim 4, Psota discloses the following:
the plurality of input data streams comprises one or more streams of unstructured input data and one or more streams of structured data [see at least Paragraph 0221 for reference to the system using data scraping technology including implementation of one or more data scraping algorithms for data retrieval from the web to mine for structured and unstructured data; Paragraph 0228 for reference to structured information from websites including phone, email, fax, snail mail, English language descriptions, industry, export markets, product images, product description information, and the like; Figure 10A and related text regarding the use of structured data from a website corresponding to a buyer and/or supplier to update an existing record of a buyer and/or supplier]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the forecasting method of Singh to include the input data received of Psota. Doing so would assist in determining the relationships between groups of buyers and suppliers, which may lead to additional value-added services such as improving production allocation for buyers, as stated by Psota (Paragraph 0153).
Claim 5
While the combination of Singh, Psota, Bendel, Behringer, and Cheng disclose the limitations above, Singh does not disclose processing the plurality of input data streams into a plurality of common format input data streams, wherein the one or more business transaction patterns are determined in the plurality of common format input data streams.
Regarding Claim 5, Psota discloses the following:
processing the plurality of input data streams into a plurality of common format input data streams, wherein the one or more business transaction patterns are determined in the plurality of common format input data streams [see at least Paragraph 0187 for reference to the data being converted from a proprietary format for further processing by the platform so that processed by the methods and systems of supplier rating; Paragraph 0188 for reference to the system processing the converted transaction data including multiple steps of data analysis to reveal important information about the entities involved in the transactions] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the input data streams of Singh to include the processing into the common format of Psota. Conversion may be performed on the data so that the end result is independent of the physical format of delivery and the logical formatting of the information, as stated by Psota (Paragraph 0187).  
Claim 6
While the combination of Singh, Psota, Bendel, Behringer, and Cheng disclose the limitations above, Singh does not disclose storing the plurality of common format input data streams in form of denormalized cell structure and a metadata.
Regarding Claim 6, Bendel discloses the following:
storing the plurality of common format input data streams in form of denormalized cell structure and a metadata [see at least Col 7 lines 38-45 for reference to the system generating an accelerated query table by a join operation from two (normalized and/or denormalized) tables of the database and then stores the tables within a main memory; Figures 3e and 4b and related text regarding the denormalized tables for storage]
Before the effective filing date, it would have been obvious to one of skill in the art to modify the forecasting system of Singh to include the denormalized storage method of Bendel. Doing so would provide the largest volume of data (rows and columns) and have the largest impact on memory utilization and query processing time, as stated by Bendel (Col 7 lines 23-25).
Claim 8
While the combination of Singh, Psota, Bendel, Behringer, and Cheng disclose the limitations above, Singh does not disclose determining the one or more business transaction patterns further comprises classifying the plurality of input data streams into a plurality of clusters based on applying at least one affinity parameter among the plurality of input data streams.
Regarding Claim 8, Psota discloses the following:
determining the one or more business transaction patterns further comprises classifying the plurality of input data streams into a plurality of clusters based on applying at least one affinity parameter among the plurality of input data streams [see at least Paragraph 0164 for reference to the method and system of filtering, classification, and clustering of transactions being applied to identify transactions that are mergeable under an entity type; Paragraph 0188 for reference to the system ensuring that each transaction is associated with the entity as its intended function (buyer, shipper, and supplier) using various analysis and assessment techniques including clustering; Paragraph 0221 for reference to the system using data scraping technology which may include implementation of one or more data scraping algorithms for data retrieval from the web to mine the web for structured and unstructured data; Examiner notes ‘entity type’ as ‘affinity parameter’]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the forecasting method of Singh to include the classification through clustering of Psota. Doing so would assist in determining the relationships between groups of buyers and suppliers, which may lead to additional value-added services such as improving production allocation for buyers, as stated by Psota (Paragraph 0153).
Claims 9 and 21
While the combination of Singh, Psota, Bendel, Behringer, and Cheng disclose the limitations above, Singh does not disclose determining the forecast model further comprises: identifying a demand pattern, a supply pattern and a pricing pattern from the plurality of clusters.
Regarding Claim 9, Psota discloses the following:
determining the forecast model further comprises: identifying a demand pattern, a supply pattern and a pricing pattern from the plurality of clusters [see at least Paragraph 0219 for reference to the system assigning a product category to data records associated with a supplier based on pattern matching; Paragraph 0372 for reference to trend analysis about the movement of products and commodities aiding in forecasting price movements and demand for these products and services]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the forecasting method of Singh to include the classification through clustering of Psota. Doing so would assist in determining the relationships between groups of buyers and suppliers, which may lead to additional value-added services such as improving production allocation for buyers, as stated by Psota (Paragraph 0153).

With respect to system claim 21 recite substantially similar limitations to those of the method claim 9 rejected above.
Claims 12 and 25
While the combination of Singh, Psota, Bendel, Behringer, and Cheng disclose the limitations above, regarding Claim 12, Singh discloses the following:
the business transaction forecast output is in human readable form and comprises actionable inputs for the business entity [see at least Figures 4A, 4B, 4C, and 4D for reference to the two-dimensional plots depicting the outputted differences between forecasts accounting for level, trend, seasonal effect, and causal factors]
With respect to system claim 25 recite substantially similar limitations to those of the method claim 12 rejected above.
Claim 17
While the combination of Singh, Psota, Bendel, Behringer, and Cheng disclose the limitations above, Singh does not disclose the one or more streams of unstructured input data and one or more streams of structured data comprises data from one or more sources including human sources and machine sources.
Regarding Claim 17, Psota discloses the following:
the one or more streams of unstructured input data and one or more streams of structured data comprises data from one or more sources including human sources and machine sources [see at least Paragraph 0221 for reference to the system using data scraping technology including implementation of one or more data scraping algorithms for data retrieval from the web to mine for structured and unstructured data; Paragraph 0228 for reference to structured information from websites including phone, email, fax, snail mail, English language descriptions, industry, export markets, product images, product description information, and the like; Figure 10A and related text regarding the use of structured data from a website corresponding to a buyer and/or supplier to update an existing record of a buyer and/or supplier]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the forecasting method of Singh to include the input data received of Psota. Doing so would assist in determining the relationships between groups of buyers and suppliers, which may lead to additional value-added services such as improving production allocation for buyers, as stated by Psota (Paragraph 0153).
Claim 19
While the combination of Singh, Psota, Bendel, Behringer, and Cheng disclose the limitations above, regarding Claim 19, Singh discloses the following:
the memory is configured to store plurality of demand models and supply models [see at least Paragraph 0052 for reference to the produced demand forecasts being sent to the database server and stored in the forecast database; Examiner notes ‘forecast database’ as the memory]
While Singh discloses the limitation above, it does not disclose the memory storing a plurality of pricing models.
However, Psota discloses the following:
the memory is configured to store plurality of demand models, supply models and pricing models [see at least Paragraph 0153 for reference to trends in ratings may then be captured and displayed to the buyer; Paragraph 0165 for reference to the system merging records across a database] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the forecasting method of Singh to include the storage of pricing models of Psota. Doing so would assist in determining the relationships between groups of buyers and suppliers, which may lead to additional value-added services such as improving production allocation for buyers, as stated by Psota (Paragraph 0153).
Claim 20
While the combination of Singh, Psota, Bendel, Behringer, and Cheng disclose the limitations above, Singh does not disclose the processor further comprises a pattern search multi demand sensor configured to classify the plurality of input data streams into a plurality of clusters based on applying at least one affinity parameter among the plurality of input data streams. 
Regarding Claim 20, Psota discloses the following:
the processor further comprises a pattern search multi demand sensor configured to classify the plurality of input data streams into a plurality of clusters based on applying at least one affinity parameter among the plurality of input data streams [see at least Paragraph 0164 for reference to the method and system of filtering, classification, and clustering of transactions being applied to identify transactions that are mergeable under an entity type; Paragraph 0188 for reference to the system ensuring that each transaction is associated with the entity as its intended function (buyer, shipper, and supplier) using various analysis and assessment techniques including clustering; Paragraph 0221 for reference to the system using data scraping technology which may include implementation of one or more data scraping algorithms for data retrieval from the web to mine the web for structured and unstructured data; Examiner notes ‘entity type’ as ‘affinity parameter’]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the forecasting method of Singh to include the classification of input streams of Psota. Doing so would assist in determining the relationships between groups of buyers and suppliers, which may lead to additional value-added services such as improving production allocation for buyers, as stated by Psota (Paragraph 0153).

Claims 10-11 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh (U.S 2002/0169657 A1) in view of Psota (U.S 2015/0073929 A1) in view of Bendel (U.S 9,020,910 B2) in view of Behringer (U.S 2017/0344854 A1) in view of Cheng (U.S 6,138,103 B2), as applied in claims 9, 13, and 21, in view of Abadi ('TensorFlow:Large-Scale Machine Learning on Heterogeneous Distributed Systems').
Claims 10 and 22
While the combination of Singh, Psota, Bendel, Behringer, and Cheng disclose the limitations above, regarding Claim 10, Singh discloses the following:
iteratively running forecast models comprises [see at least Paragraph 0083 for reference to the automatic tuner which is an iterative algorithm that when activated by the user identifies forecast model error helps to improve the quality of future demand forecasts] 
While Singh discloses the limitation above, it does not disclose running the model using a recurrent network based on tensor flow.
However, Abadi discloses the following:
running models using a recurrent network based on tensor flow [see at least Page 1 Paragraph 2 of the Introduction which references building TensorFlow as a second-generation system to deploy large-scale machine learning models] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the iterative running of forecast models of Singh to include the recurrent network based on tensor flow of Abadi. Doing so would provide a single system that spans a broad range of platforms and significantly simplifies the real-world use of machine learning, as stated by Abadi (Page 1 Paragraph 2).
With respect to system claim 22 recite substantially similar limitations to those of the method claim 10 rejected above.

Claim 23
While the combination of Singh, Psota, Bendel, Behringer, and Cheng disclose the limitations above, regarding Claim 23, Singh discloses the following:
the memory is further configured to store results derived from running the forecast models [see at least Paragraph 0052 for reference to the produced demand forecasts being sent to the database server and stored in the forecast database; Examiner notes ‘forecast database’ as the memory]

Claims 11 and 24
While the combination of Singh, Psota, Bendel, Behringer, and Cheng disclose the limitations above, regarding Claim 11, Singh discloses the following:
determining the one or more business transaction patterns and determining the forecast model further comprise [see at least Paragraph 0053 for reference to the system choosing the appropriate statistical algorithm to associate with a history stream based on the characteristics of Table 1 and its demand patterns] 
determining customer sentiment based on performing a sentiment analysis on the plurality of input data streams [see at least Paragraph 0021 for reference to the history streams including customer order data; Paragraph 0047 for reference to the use of multiple model framework allowing multiple-scenario comparisons and analysis by letting users create forecasts from history streams such as customer order data using various alternative forecast algorithms]
determining matched customer clusters and associated product clusters [see at least Paragraph 0041 for reference to demand groups representing categories and examples of those being a brand or a customer grouping; Examiner notes ‘brand’ as a ‘product’] 
determining the one or more business transaction patterns on the matched customer cluster and associated product clusters [see at least Paragraph 0041 for reference to the demand groups being used for forecasting purposes; Paragraph 0042 for reference to using demand forecast units to categorize and organize forecasts for a specific product, particular products within a given product category, and products being sold to a particular type of customer] 
While Singh discloses the limitation above, it does not disclose determining the one or more business transaction patterns using a recurrent network based on tensor flow.
However, Abadi discloses the following: 
determining patterns using a recurrent network based on tensor flow [see at least Page 1 Paragraph 2 of the Introduction which references building TensorFlow as a second-generation system to deploy large-scale machine learning models] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the business transaction pattern determination of Singh to include the recurrent network based on tensor flow of Abadi. Doing so would provide a single system that spans a broad range of platforms and significantly simplifies the real-world use of machine learning, as stated by Abadi (Page 1 Paragraph 2).

With respect to system claim 24 recite substantially similar limitations to those of the method claim 11 rejected above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DOCUMENT ID
INVENTOR(S)
TITLE
US 20100161364 A1
Lokowandt et al.
Make-to-Specification Process and Data Model
US 20150120370 A1
Agrawal et al.
ADVANCED PLANNING IN A RAPIDLY CHANGING HIGH TECHNOLOGY ELECTRONICS AND COMPUTER INDUSTRY THROUGH MASSIVELY PARALLEL PROCESSING OF DATA USING A DISTRIBUTED COMPUTING ENVIRONMENT


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ELIZABETH GAVIN whose telephone number is (571)270-7019. The examiner can normally be reached M-F 7:30-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.E.G./Examiner, Art Unit 3683                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683